On the court’s own motion, the decision handed down on November 23, 1934 [242 App. Div. 854], is hereby amended to read as follows: Order denying defendant’s motion to dismiss the complaint in an action brought under a statute of Pennsylvania for damages for wrongfully causing the death of plaintiff’s intestate reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on authority of Herzog v. Stern (264 N. Y. 379). Order granting plaintiff’s motion for the examination of the defendant and the operator of the car in question reversed on the law, without costs, and motion denied, in view of the dismissal of the complaint. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.